United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-381
Issued: April 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2012 appellant filed a timely appeal from an October 23, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established entitlement to a schedule award due to his
work-related injuries.
FACTUAL HISTORY
On May 11, 2010 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim for back pain sustained during the performance of his duties that day. He stopped work on

1

5 U.S.C. § 8101 et seq.

May 11, 2010 and returned in a limited-duty position on October 26, 2010. OWCP accepted the
claim for lumbar sprain and cervical strain and paid appropriate benefits.
Appellant filed a claim for a schedule award on June 15, 2011. In a September 23, 2011
report, Wayne MacMasters, a physical therapist, opined that appellant had one percent whole
person impairment for lumbar pathology under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). He indicated
that there was no objective basis for a lower extremity impairment. In a September 23, 2011
lumbar impairment rating summary form, Dr. Tushar U. Gajjar, a Board-certified
anesthesiologist, opined that appellant had one percent whole person impairment under Table 174 for a class 1 impairment class. He noted that appellant had negative one grade modifier
adjustments.
In a February 8, 2012 letter, OWCP advised appellant of the deficiencies in the evidence
and provided him an opportunity to provide the necessary evidence to establish his schedule
award claim.
In response, appellant submitted an August 23, 2012 report from Dr. Daniel E. Carr, a
Board-certified orthopedic surgeon. Examination findings revealed paraspinal muscle spasms
right greater than left involving of latissimus and the trapezius. Severe loss of motion of the
lumbar spine was noted with no numbness or tingling and intact reflexes and sensation. Full
range of motion was noted in the cervical spine with good upper extremity strength in the
shoulders and scapular muscles. Based on loss of range of motion of the lumbar spine and loss
of strength without neurologic deficit, Dr. Carr opined that appellant had eight percent
impairment to his lumbar spine secondary to the work-related injury.
In a September 20, 2012 report, an OWCP medical adviser, reviewed the medical
evidence of file along with a statement of accepted facts. He noted that Dr. Carr advised eight
percent impairment of the lumbar spine with no mention of any lower or upper extremity
impairment. The medical adviser noted that the report indicated that appellant had no numbness
or tingling, good upper extremity strength in the shoulders and scapula muscles and that
sensation was intact. He stated that it should be noted that appellant had impairment as it was
noted there was loss of strength without neurological deficit. The medical adviser stated that the
eight percent impairment for the lumbar spine was a whole body impairment and not helpful
under FECA guidelines. He noted that there was no mention of any upper or lower extremity
impairment and a review of the file indicated that the September 23, 2011 impairment rating
advised zero percent impairment for the lower extremities and no mention of upper extremity
impairment was given. Based on a review of the record, the medical adviser found there was no
credible impairment of the upper or lower extremities based on the accepted conditions of
cervical and lumbar sprain. He noted that appellant was previously given a schedule award for
the right lower extremity concerning a medial meniscus tear of the knee. As there was no ratable
upper extremity or lower extremity impairment based on cervical and lumbar sprain, the date of
maximum medical improvement was not addressed.
By decision dated October 23, 2012, OWCP denied the schedule award claim on the
basis that the requirements had not been met for entitlement to a schedule award.

2

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.2 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.3 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides.4
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.5 Neither, FECA nor the regulations provide
for the payment of a schedule award for the permanent loss of use of the back/spine or the body
as a whole.6 However, a schedule award is permissible where the employment-related back
condition affects the upper and/or lower extremities.7
The sixth edition of the A.M.A., Guides (2008) provides a specific methodology for
rating spinal nerve extremity impairment.8 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.9
The impairment is premised on evidence of radiculopathy affecting the upper and/or lower
extremities.10
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain and cervical strain on
May 11, 2010. Appellant claimed a schedule award, which OWCP denied in an October 23,
2012 decision.

2

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2).
3

20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
5

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

6

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

7

Federal (FECA) Procedure Manual, Part 2, supra note 4 at Chapter 2.808.6a(3).

8

Federal (FECA) Procedure Manual, Part 3, supra note 4 at Chapter 3.700, Exhibit 4.

9

Id.

10

Id.

3

In separate reports dated September 23, 2011, Mr. MacMasters11 and Dr. Gajjar opined
that appellant had one percent whole person impairment for lumbar pathology. In his August 23,
2012 report, Dr. Carr opined that appellant had eight percent impairment to his lumbar spine
secondary to the work-related injury. FECA, however, does not provide for a schedule award for
the back or spine.12 Thus, these reports are of little probative value.
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13 While FECA does not provide
for a schedule award for the back or spine, impairment of the extremities due to a spinal injury
may be compensable.14 The medical adviser reviewed the medical evidence of record and
opined that there was no ratable upper extremity or lower extremity impairment based on
cervical and lumbar sprain. For peripheral nerve impairments to the upper or lower extremities
resulting from spinal injuries, OWCP procedures indicate that The Guides Newsletter, Rating
Spinal Nerve Extremity Impairment using the sixth edition (July to August 2009) is to be
applied.15 Impairments are rated premised on evidence of radiculopathy affecting the upper
and/or lower extremities.16 The medical adviser found that Dr. Carr failed to mention any lower
or upper extremity impairment and there was no objective evidence to support any impairment.
The medical adviser further found that the September 23, 2011 reports failed to mention any
upper extremity impairment and one report advised zero percent impairment for the lower
extremities. Thus, the medical adviser properly concluded that there was no credible impairment
of the upper or lower extremities based on the accepted conditions of cervical and lumbar sprain.
The medical evidence does not establish that appellant has permanent impairment to a
scheduled member of the body causally related to his accepted injury. Consequently, appellant
has not established entitlement to a schedule award.
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
11

5 U.S.C. § 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. As nurses, physician’s assistants, physical and occupational therapists are not “physicians” as defined
by FECA, their opinions regarding medical issues are of no probative medical value. See Roy L. Humphrey, 57
ECAB 238 (2005).
12

See Thomas J. Engelhart, 50 ECAB 319 (1999).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
14

See Thomas J. Engelhart, supra note 11.

15

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010).
16

See N.F., Docket No. 13-129 (issued March 15, 2013).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
a schedule award for permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the October 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

